I/dmpkIN, J.
Under the facts of this case, there was no abuse of discretion in refusing to grant an injunction and appoint a receiver as prayed. But the plaintiif having prayed that the defendant be enjoined from selling, hypothecating, or disposing of certain notes which he had given to the defendant for the purpose of obtaining an interest in a partnership, and the latter having expressed a willingness that such notes 'should be impounded, direction is given that the judgment be modified, and a proper order impounding them be entered.

Judgment affirmed, %oith direction.


All the Justices eoneur.

Defendant answered, in brief, as follows: The plaintiff sought and obtained employment with him, representing himself to be an experienced • and competent steam and gas fitter. As additional compensation and for the purpose 'of insuring increased interest in the business, defendant entered into an agreement with plaintiff and one Gowan, by which each of them was to pay, from his- compensation for work, for an interest 'in the business amounting to $1,000. Stock was to be taken and the proposed interest of the plaintiff was to be in the proportion which $1,000 should bear to the entire valuation which should be shown by the inventory. Notes were given by the plaintiff and a written contract entered into, one of the terms of which was that “should said Isdale fail to pay said notes above mentioned, then this contract should be null and void.” It soon 'developed that the plaintiff was incompetent to do work as a steam and gas fitter, and he neglected the business and failed to carry out his contract, causing loss and damage to the defendant. Finally the plaintiff severed his connection with the defendant, and rescinded the contract and terminated all rights which he had to claim any interest as a partner. On an accounting the plaintiff would be indebted to the defendant. “Defendant deposits with the clerk thirty-three of said notes which have not been paid by petitioner, amounting to $825 of principal, besides interest added in the face of each note, and praj's that the same be impounded to be disposed of by the order of this court.” The intention to sell all his property and leave the State is denied. On the hearing the evidence was conflicting. The court denied the prayers of the plaintiff for injunction and receiver, and he excepted.
W. J. NunnaTly, for plaintiff.
Denny & Harris and Hoisted Smith, for defendants.